DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an after-final amendment filed May 13, 2022. Claims 1, 4, 7, 9-16 and 18-20 were previously pending. Applicant amended claims 1 and 9 and canceled claim 7. Claims 1, 4, 9-16 and 18-20 are under consideration.
Reasons for Allowance
Applicant’s claim amendments overcame the previously presented rejections, therefore claims 1, 9-16 and 18-20 are allowed. Claim 4 is amended below to remove an issue under 35 U.S.C. 112(d).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Przemyslaw McEwan on May 24, 2022.
The application has been amended as follows: 
In claim 4, line 2/3, delete ---or at least 18 of the selected group of microsatellite loci of human genomic DNA---.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 25, 2022